Citation Nr: 0502775	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-31 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for PTSD from March 7, 2002?


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1969 to 
February 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, granting service connection for PTSD and 
assigning a 10 percent disability rating for that disorder.  
In an April 2003 rating action, the RO increased the 
evaluation to 30 percent effective March 26, 2003.  

In September 2004, the veteran and his wife presented 
testimony before the undersigned at a video conference 
hearing conducted between the RO and the Board Central 
Office.  A transcript of that hearing is contained  in the 
claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §  5103 (West 2002), VA has an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2004).  Under 38 U.S.C.A. § 5103A (West 
2002), VA has an enhanced duty to assist a claimant in the 
development of evidence necessary to substantiate a claim for 
VA benefits.  These laws derive from the Veterans Claims 
Assistance Act (VCAA).  

The veteran was afforded a VCAA notice letter in March 2002 
which addressed the question of entitlement to service 
connection.  While the claim now before the Board relates to 
the rating to be assigned, VA's failure to provide a specific 
VCAA notice regarding the rating is not a deficiency.  The 
claim of entitlement to a higher initial evaluation is, of 
course, a downstream issue, i.e, a different issue from the 
issue of entitlement to service connection, Grantham v. 
Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held, 
however, that a VCAA notice is not required, and that a 
United States Court of Appeals for Veterans Claims (Court) 
decision suggesting otherwise was not binding precedent.  
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (2004).  The Board is 
bound by this opinion.  38 U.S.C.A. § 7104 (West 2002).  

At his September 2004 hearing the veteran testified that his 
PTSD had increased in severity since his April 2003 VA PTSD 
examination.  The Court has held that VA's duty to assist a 
veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Hence, remand for an additional 
examination is warranted.

Also at that hearing, the veteran submitted additional 
medical records supportive of his claim, and testified that 
all pertinent treatment records were now associated with the 
claims folder.  The record being complete as of September 
2004, no additional outpatient treatment records need be 
sought upon remand.  

What may be missing from the claims folder is a record of VA 
inpatient treatment for PTSD.  In the latter part of 2003 the 
veteran sought inpatient treatment for PTSD, and treating 
medical personnel at the Highland Drive VA Medical Center 
(VAMC) were in agreement that such treatment would be 
helpful.  A VA treating physician sent a letter in this 
regard to the veteran's employer in September 2003.  While 
the veteran testified that he had missed a number of months 
of work since his April 2003 VA examination, his 
representative had characterized this as being due to a lay 
off.  Hence, it is unclear whether the appellant received 
inpatient treatment for his PTSD, and whether he was laid off 
from work or otherwise missed work due to his PTSD.  Thus, 
the RO should request clarification from the veteran as to 
why he missed work since April 2003 and whether he received 
any inpatient care for PTSD.  Finally, if inpatient care for 
PTSD was received appropriate development should be 
conducted.  

At an April 2002 VA psychological examination the examiner 
differentiated PTSD, which the examiner assessed as mild, 
from the veteran's more significant major depression.  The 
examiner associated depression with the veteran's 1990 heart 
attack.  This was based in part on the veteran's wife's 
statements that the appellant's problems began when he had 
the heart attack, and that his depression also began at that 
time.  The chronology of his depression, as coinciding with 
the veteran's heart attack, is also supported by a medical 
history recorded at an April 2001 VA treatment evaluation.  
Because the issue has been clearly raised by a prior VA 
examiner's report, the Board believes that the question of 
the degree of psychiatric disability solely attributable to 
PTSD must be addressed by a VA examiner upon remand.  Also, 
as a related issue, treatment and examination records as well 
as the veteran's and his wife's testimony, all reflect 
significant difficulty with poorly controlled anger.  It is 
unclear from the record whether this anger problem is 
attributable to the veteran's PTSD.  This must also be 
addressed by the VA examiner upon remand.  

The record presents questions about the veteran's capacity 
for social and occupational functioning, including 
socialization with family, managing of funds, and work 
productivity.  As such, the Board believes that a social and 
industrial survey is in order.  

Because the claim of entitlement to a higher initial 
evaluation for PTSD arises from a grant of service 
connection, separate ratings potentially can be assigned for 
separate periods of time following the March 7, 2002 
effective date of service connection, based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The fact that separate 
ratings have already been assigned by the RO does not detract 
from the need upon remand to reconsider ratings, including 
staged ratings, for the entire appeal period, based on all 
the evidence developed.
 
Accordingly, the following additional development is 
warranted:

1.  The veteran should be asked about 
any recent treatment for PTSD, both VA 
and private.   The veteran should 
clarify the reason or reasons for his 
multiple-month absence from work during 
the interval following his April 2003 VA 
examination, including whether he was 
laid off and, if so, the reason for any 
lay-off.  The veteran should be asked 
whether he underwent inpatient treatment 
for PTSD during this interval, and if so 
the dates and location of this 
treatment.  With appropriate 
authorization, efforts to secure any 
pertinent treatment records not 
previously secured should be conducted.  

2.  Thereafter, the RO should arrange 
for a social and industrial survey.  The 
veteran is to be interviewed by a social 
worker at his home to ascertain his 
daily activities, interactions and 
support group, hobbies or leisure 
pursuits, and any occupational or other 
gainful activities he is engaged in or 
has engaged in recently.  The claims 
folder and a copy of this remand must be 
made available for review by the social 
worker for the survey.   The social 
worker should also make appropriate 
contacts and inquiries to verify the 
veteran's reported activities and 
contact groups.  The social worker 
should ask any current and/or recent 
employers about the quality and 
reliability of the veteran's work, the 
nature of any missed work, and the 
effectiveness of his work interactions.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
address both the nature and extent of 
his PTSD, based on a review of the 
entire record inclusive of any 
additional records and reports obtained, 
and based on any necessary tests and 
interview.  The claims folder and a copy 
of this remand and the completed social 
and industrial survey must be made 
available for review by the examiner for 
the examination.   Any necessary tests 
should be conducted.  To the extent 
possible, objective testing should be 
undertaken to assess the actual, as 
contrasted with reported, symptomatology 
and level of impairment.  Other 
environmental and physiological factors 
should be differentiated from the 
veteran's impairment due to his PTSD.  
The examiner should address the 
veteran's reported anger difficulties, 
and whether they are attributable to his 
PTSD.  The examiner must address which 
symptoms and impairment are solely 
attributable to PTSD, and which symptoms 
are distinguishable and attributable to 
distinct and separate mental or physical 
impairment.  The examiner should address 
the distinction the April 2002 VA 
examiner made between disability 
attributable to the veteran's PTSD and 
disability attributable to a separate 
major depression following a 1990 heart 
attack.  The social and industrial 
survey should be referred to as a basis 
of assessing actual current interactions 
and functioning. 

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  RO 
consideration of a staged rating must be 
documented.  If the appeal is to any 
extent denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




